
	
		II
		Calendar No. 266
		110th CONGRESS
		1st Session
		S. 1762
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2007
			Mr. Kennedy, from the
			 Committee on Health, Education, Labor,
			 and Pensions, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To provide for reconciliation pursuant to section 602 of
		  the concurrent resolution on the budget for fiscal year 2008 (S. Con. Res.
		  21).
	
	
		1.Short title;
			 references
			(a)Short
			 titleThis Act may be cited
			 as the Higher Education Access Act of
			 2007.
			(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
			IGrants to
			 students in attendance at institutions of higher education
			101.Tuition
			 sensitivity
				(a)AmendmentSection 401(b) (20 U.S.C. 1070a(b)) is
			 amended by striking paragraph (3).
				(b)Authorization
			 and appropriation of fundsThere is authorized to be
			 appropriated, and there is appropriated, out of any money in the Treasury not
			 otherwise appropriated, for the Department of Education to carry out the
			 amendment made by subsection (a), $5,000,000 for fiscal year 2008.
				102.Promise
			 grants
				(a)AmendmentSubpart
			 1 of part A of title IV (20 U.S.C. 1070a et seq.) is amended by adding at the
			 end the following:
					
						401B.Promise
				grants
							(a)Grants
								(1)In
				generalFrom amounts appropriated under subsection (e) for a
				fiscal year and subject to subsection (b), the Secretary shall award grants to
				students in the same manner as the Secretary awards Federal Pell Grants to
				students under section 401, except that—
									(A)at the beginning
				of each award year, the Secretary shall establish a maximum and minimum award
				level based on amounts made available under subsection (e);
									(B)the Secretary
				shall only award grants under this section to students eligible for a Federal
				Pell Grant for the award year; and
									(C)when determining
				eligibility for the awards under this section, the Secretary shall consider
				only those students who submitted a Free Application for Federal Student Aid or
				other common reporting form under section 483 as of July 1 of the award year
				for which the determination is made.
									(2)Students with
				the greatest needThe Secretary shall ensure grants are awarded
				under this section to students with the greatest need as determined in
				accordance with section 471.
								(b)Cost of
				Attendance LimitationA grant awarded under this section for an
				award year shall be awarded in an amount that does not exceed—
								(1)the student’s
				cost of attendance for the award year; less
								(2)an amount equal
				to the sum of—
									(A)the expected
				family contribution for the student for the award year; and
									(B)any Federal Pell
				Grant award received by the student for the award year.
									(c)Supplement Not
				SupplantGrants awarded from funds made available under
				subsection (e) shall be used to supplement, and not supplant, other Federal,
				State, or institutional grant funds.
							(d)Use of Excess
				Funds
								(1)Fifteen percent
				or lessIf, at the end of a fiscal year, the funds available for
				making grant payments under this section exceed the amount necessary to make
				the grant payments required under this section to eligible students by 15
				percent or less, then all of the excess funds shall remain available for making
				grant payments under this section during the next succeeding fiscal
				year.
								(2)More than
				fifteen percentIf, at the end of a fiscal year, the funds
				available for making grant payments under this section exceed the amount
				necessary to make the grant payments required under this section to eligible
				students by more than 15 percent, then all of such funds shall remain available
				for making such grant payments but grant payments may be made under this
				paragraph only with respect to awards for that fiscal year.
								(e)Authorization
				and appropriation of funds
								(1)In
				generalThere are authorized to be appropriated, and there are
				appropriated, out of any money in the Treasury not otherwise appropriated, for
				the Department of Education to carry out this section—
									(A)$2,620,000,000
				for fiscal year 2008;
									(B)$3,040,000,000
				for fiscal year 2009;
									(C)$3,460,000,000
				for fiscal year 2010;
									(D)$3,900,000,000
				for fiscal year 2011;
									(E)$4,020,000,000
				for fiscal year 2012;
									(F)$10,000,000 for
				fiscal year 2013; and
									(G)$3,200,000,000
				for each of the fiscal years 2014 through 2017.
									(2)Availability of
				fundsFunds appropriated under paragraph (1) for a fiscal year
				shall remain available through the last day of the fiscal year immediately
				succeeding the fiscal year for which the funds are
				appropriated.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 July 1, 2008.
				IIStudent loan
			 benefits, terms, and conditions
			201.Deferments
				(a)FISLSection 427(a)(2)(C)(iii) (20 U.S.C.
			 1077(a)(2)(C)(iii)) is amended by striking 3 years and inserting
			 6 years.
				(b)Interest subsidiesSection 428(b)(1)(M)(iv) (20 U.S.C.
			 1078(b)(1)(M)(iv)) is amended by striking 3 years and inserting
			 6 years.
				(c)Direct loansSection 455(f)(2)(D) (20 U.S.C.
			 1087e(f)(2)(D)) is amended by striking 3 years and inserting
			 6 years.
				(d)PerkinsSection 464(c)(2)(A)(iv) (20 U.S.C.
			 1087dd(c)(2)(A)(iv)) is amended by striking 3 years and
			 inserting 6 years.
				(e)Effective date
			 and applicabilityThe amendments made by this section shall take
			 effect on July 1, 2008, and shall only apply with respect to the loans made to
			 a borrower of a loan under title IV of the Higher Education Act of 1965 who
			 obtained the borrower's first loan under such title prior to October 1,
			 2012.
				202.Student loan
			 deferment for certain members of the Armed Forces
				(a)Federal Family
			 Education LoansSection
			 428(b)(1)(M)(iii) (20 U.S.C. 1078(b)(1)(M)(iii)) is amended—
					(1)in the matter
			 preceding subclause (I), by striking not in excess of 3
			 years;
					(2)in subclause
			 (II), by striking ; or and inserting a comma; and
					(3)by adding at the
			 end the following:
						and for the 180-day period following the
			 demobilization date for the service described in subclause (I) or (II);
			 or.(b)Direct
			 loansSection 455(f)(2)(C) (20 U.S.C. 1087e(f)(2)(C)) is
			 amended—
					(1)in the matter
			 preceding clause (i), by striking not in excess of 3
			 years;
					(2)in clause (ii),
			 by striking ; or and inserting a comma; and
					(3)by adding at the
			 end the following:
						and for the 180-day period following the
			 demobilization date for the service described in clause (i) or (ii);
			 or.(c)Perkins
			 loansSection 464(c)(2)(A)(iii) (20 U.S.C. 1087dd(c)(2)(A)(iii))
			 is amended—
					(1)in the matter
			 preceding subclause (I), by striking not in excess of 3
			 years;
					(2)in subclause
			 (II), by striking the semicolon and inserting a comma; and
					(3)by adding at the
			 end the following:
						and for the 180-day period following the
			 demobilization date for the service described in subclause (I) or
			 (II);.(d)ApplicabilitySection
			 8007(f) of the Higher Education Reconciliation Act of 2005 (20 U.S.C. 1078
			 note) is amended by striking loans for which and all that
			 follows through the period at the end and inserting all loans under
			 title IV of the Higher Education Act of 1965..
				(e)Effective
			 dateThe amendments made by this section shall take effect on
			 July 1, 2008.
				203.Income-based
			 repayment plans
				(a)FFELSection
			 428 (as amended by sections 201(b) and 202(a)) (20 U.S.C. 1078) is further
			 amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in subparagraph
			 (D), by striking income contingent and inserting
			 income-based; and
							(ii)in subparagraph
			 (E)(i), by striking income-sensitive and inserting
			 income-based; and
							(B)by striking
			 clause (iii) of paragraph (9)(A) and inserting the following:
							
								(iii)an income-based
				repayment plan, with parallel terms, conditions, and benefits as the
				income-based repayment plan described in subsections (e) and (d)(1)(D) of
				section 455, except that—
									(I)the plan
				described in this clause shall not be available to a borrower of an excepted
				PLUS loan (as defined in section 455(e)(10)) or of a loan made under 428C that
				includes an excepted PLUS loan;
									(II)in lieu of the
				process of obtaining Federal income tax returns and information from the
				Internal Revenue Service, as described in section 455(e)(1), the borrower shall
				provide the lender with a copy of the Federal income tax return and return
				information for the borrower (and, if applicable, the borrower's spouse) for
				the purposes described in section 455(e)(1), and the lender shall determine the
				repayment obligation on the loan, in accordance with the procedures developed
				by the Secretary;
									(III)in lieu of the
				requirements of section 455(e)(3), in the case of a borrower who chooses to
				repay a loan made, insured, or guaranteed under this part pursuant to
				income-based repayment and for whom the adjusted gross income is unavailable or
				does not reasonably reflect the borrower's current income, the borrower shall
				provide the lender with other documentation of income that the Secretary has
				determined is satisfactory for similar borrowers of loans made under part
				D;
									(IV)the Secretary
				shall pay any interest due and not paid for under the repayment schedule
				described in section 455(e)(4) for a loan made, insured, or guaranteed under
				this part in the same manner as the Secretary pays any such interest under
				section 455(e)(6) for a Federal Direct Stafford Loan;
									(V)the Secretary
				shall assume the obligation to repay an outstanding balance of principal and
				interest due on all loans made, insured, or guaranteed under this part (other
				than an excepted PLUS Loan or a loan under section 428C that includes an
				excepted PLUS loan), for a borrower who satisfies the requirements of
				subparagraphs (A) and (B) of section 455(e)(7), in the same manner as the
				Secretary cancels such outstanding balance under section 455(e)(7); and
									(VI)in lieu of the
				notification requirements under section 455(e)(8), the lender shall notify a
				borrower of a loan made, insured, or guaranteed under this part who chooses to
				repay such loan pursuant to income-based repayment of the terms and conditions
				of such plan, in accordance with the procedures established by the Secretary,
				including notification that—
										(aa)the borrower
				shall be responsible for providing the lender with the information necessary
				for documentation of the borrower's income, including income information for
				the borrower's spouse (as applicable); and
										(bb)if the borrower
				considers that special circumstances warrant an adjustment, as described in
				section 455(e)(8)(B), the borrower may contact the lender, and the lender shall
				determine whether such adjustment is appropriate, in accordance with the
				criteria established by the Secretary;
				and
										; 
						(2)in subsection
			 (e)—
						(A)in the subsection
			 heading, by striking Income-sensitive and inserting
			 Income-based;
						(B)in paragraph
			 (1)—
							(i)by striking
			 income-sensitive repayment and inserting income-based
			 repayment; and
							(ii)by inserting
			 and for the public service loan forgiveness program under section
			 455(m), in accordance with section 428C(b)(5) before the semicolon;
			 and
							(C)in paragraphs (2)
			 and (3), by striking income-sensitive each place the term occurs
			 and inserting income-based; and
						(3)in subsection
			 (m)—
						(A)in the subsection
			 heading, by striking Income Contingent and inserting
			 Income-Based;
						(B)in paragraph (1),
			 by striking income contingent repayment plan and all that
			 follows through the period at the end and inserting income-based
			 repayment plan as described in subsection (b)(9)(A)(iii) and section
			 455(d)(1)(D).; and
						(C)in the paragraph
			 heading of paragraph (2), by striking income contingent and inserting
			 income-based.
						(b)Consolidation
			 loansSection 428C (20 U.S.C. 1078–3) is amended—
					(1)in subsection
			 (a)(3)(B)(i)(V), by striking for the purposes of obtaining an income
			 contingent repayment plan, and inserting for the purpose of
			 using the public service loan forgiveness program under section
			 455(m),;
					(2)in subsection
			 (b)(5)—
						(A)in the first
			 sentence, by striking , or is unable to obtain a consolidation loan with
			 income-sensitive repayment terms acceptable to the borrower from such a
			 lender, and inserting , or chooses to obtain a consolidation
			 loan for the purposes of using the public service loan forgiveness program
			 offered under section 455(m),; and
						(B)in the second
			 sentence, by striking income contingent repayment under part D of this
			 title and inserting income-based repayment; and
						(3)in subsection
			 (c)—
						(A)in paragraph
			 (2)(A)—
							(i)in the first
			 sentence, by striking of graduated or income-sensitive repayment
			 schedules, established by the lender in accordance with the regulations of the
			 Secretary. and inserting of graduated repayment schedules,
			 established by the lender in accordance with the regulations of the Secretary,
			 and income-based repayment schedules, established pursuant to regulations by
			 the Secretary.; and
							(ii)in the second
			 sentence, by striking Except as required and all that follows
			 through subsection (b)(5), and inserting Except as
			 required by such income-based repayment schedules,; and
							(B)in paragraph
			 (3)(B), by striking income contingent repayment offered by the Secretary
			 under subsection (b)(5) and inserting income-based
			 repayment.
						(c)Direct
			 loansSection 455 (as amended
			 by sections 201(c) and 202(b)) (20 U.S.C. 1087e) is further amended—
					(1)in subsection
			 (d)—
						(A)in paragraph
			 (1)(D)—
							(i)by striking
			 income contingent repayment plan and inserting
			 income-based repayment plan; and
							(ii)by striking
			 a Federal Direct PLUS loan and inserting an excepted PLUS
			 loan or any Federal Direct Consolidation Loan that includes an excepted PLUS
			 loan (as defined in subsection (e)(10)); and
							(B)in paragraph
			 (5)(B), by striking income contingent and inserting
			 income-based; and
						(2)in subsection
			 (e)—
						(A)in the subsection
			 heading, by striking Income Contingent and inserting
			 Income-based;
						(B)in paragraphs
			 (1), (2), and (3), by striking income contingent each place the
			 term appears and inserting income-based;
						(C)in paragraph
			 (4)—
							(i)by striking
			 Income contingent and inserting Income-based;
			 and
							(ii)by striking
			 Secretary. and
			 inserting
								
									Secretary, except that the monthly
			 required payment under such schedule shall not exceed 15 percent of the result
			 obtained by calculating the amount by which—(A)the borrower's
				adjusted gross income; exceeds
									(B)150 percent of
				the poverty line applicable to the borrower's family size, as determined under
				section 673(2) of the Community Service Block Grant Act,
										divided by
				12.;
							(D)in paragraph (5),
			 by striking income contingent and inserting
			 income-based;
						(E)by redesignating
			 paragraph (6) as paragraph (8);
						(F)by inserting
			 after paragraph (5) the following:
							
								(6)Treatment of
				interestIn the case of a Federal Direct Stafford Loan, any
				interest due and not paid for under paragraph (2) shall be paid by the
				Secretary.
								(7)Loan
				forgivenessThe Secretary shall cancel the obligation to repay an
				outstanding balance of principal and interest due on all loans made under this
				part, or assume the obligation to repay an outstanding balance of principal and
				interest due on all loans made, insured, or guaranteed under part B, (other
				than an excepted PLUS Loan, or any Federal Direct Consolidation Loan or loan
				under section 428C that includes an excepted PLUS loan) to a borrower
				who—
									(A)makes the
				election under this subsection or under section 428(b)(9)(A)(iii); and
									(B)for a period of
				time prescribed by the Secretary not to exceed 25 years (including any period
				during which the borrower is in deferment due to an economic hardship described
				in section 435(o)), meets 1 of the following requirements with respect to each
				payment made during such period:
										(i)Has made the
				payment under this subsection or section 428(b)(9)(A)(iii).
										(ii)Has made the
				payment under a standard repayment plan under section 428(b)(9)(A)(i) or
				455(d)(1)(A).
										(iii)Has made a
				payment that counted toward the maximum repayment period under income-sensitive
				repayment under section 428(b)(9)(A)(iii) or income contingent repayment under
				section 455(d)(1)(D), as each such section was in effect on June 30,
				2008.
										(iv)Has made a
				reduced payment of not less than the amount required under subsection (e),
				pursuant to a forbearance agreement under section 428(c)(3)(A)(i) for a
				borrower described in
				428(c)(3)(A)(i)(II).
										;
						(G)in the matter
			 preceding subparagraph (A) of paragraph (8) (as redesignated by subparagraph
			 (E)), by striking income contingent and inserting
			 income-based; and
						(H)by adding at the
			 end the following:
							
								(9)Return to standard repaymentA borrower who is repaying a loan made
				under this part pursuant to income-based repayment may choose, at any time, to
				terminate repayment pursuant to income-based repayment and repay such loan
				under the standard repayment plan.
								(10)Definition of
				excepted PLUS loanIn this subsection, the term excepted
				PLUS loan means a Federal Direct PLUS loan or a loan under section 428B
				that is made, insured, or guaranteed on behalf of a dependent
				student.
								.
						(d)Conforming
			 amendments and technical correctionsThe Act (20 U.S.C. 1001 et
			 seq.) is further amended—
					(1)in section
			 427(a)(2)(H) (20 U.S.C. 1077(a)(2)(H))—
						(A)by striking
			 or income-sensitive; and
						(B)by inserting
			 or income-based repayment schedule established pursuant to regulations
			 by the Secretary before the semicolon at the end; and
						(2)in section 455(d)(1)(C) (20 U.S.C.
			 1087e(d)(1)(C)), by striking 428(b)(9)(A)(v) and inserting
			 428(b)(9)(A)(iv).
					(e)Transition
			 provisionA student who, as of June 30, 2008, elects to repay a
			 loan under part B or part D of the Higher Education Act of 1965 (20 U.S.C. 1071
			 et seq., 1087a et seq.) through an income-sensitive repayment plan under
			 section 428(b)(9)(A)(iii) of such Act (20 U.S.C. 1078(b)(9)(A)(iii)) or an
			 income contingent repayment plan under section 455(d)(1)(D) of such Act (20
			 U.S.C. 1087e(d)(1)(D)) (as each such section was in effect on the day before
			 the date of enactment of this Act) shall have the option to continue repayment
			 under such section (as such section was in effect on such day), or may elect,
			 beginning on July 1, 2008, to use the income-based repayment plan under section
			 428(b)(9)(A)(iii) or 455(d)(1)(D) (as applicable) of the Higher Education Act
			 of 1965, as amended by this section.
				(f)Effective date
			 and applicabilityThe amendments made by this section shall take
			 effect on July 1, 2008, and shall only apply with respect to a borrower of a
			 loan under title IV of the Higher Education Act of 1965 who obtained the
			 borrower's first loan under such title prior to October 1, 2012.
				IIIFederal family
			 education loan program
			301.Reduction of
			 lender insurance percentage
				(a)AmendmentSection
			 428(b)(1)(G) (20 U.S.C. 1078(b)(1)(G)) is amended—
					(1)in the matter
			 preceding clause (i), by striking insures 98 percent and
			 inserting insures 97 percent;
					(2)in clause (i), by
			 inserting and after the semicolon;
					(3)by striking
			 clause (ii); and
					(4)by redesignating
			 clause (iii) as clause (ii).
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect with
			 respect to loans made on or after October 1, 2007.
				302.Guaranty agency
			 collection retentionClause
			 (ii) of section 428(c)(6)(A) (20 U.S.C. 1078(c)(6)(A)(ii)) is amended to read
			 as follows:
				
					(ii)an amount equal to 24 percent of
				such payments for use in accordance with section 422B, except that—
						(I)beginning October 1, 2003 and ending
				September 30, 2007, this subparagraph shall be applied by substituting
				23 percent for 24 percent; and
						(II)beginning October 1, 2007, this
				subparagraph shall be applied by substituting 16 percent for
				24
				percent.
						.
			303.Elimination of
			 exceptional performer status for lenders
				(a)Elimination of
			 statusPart B of title IV (20 U.S.C. 1071 et seq.) is amended by
			 striking section 428I (20 U.S.C. 1078–9).
				(b)Conforming
			 amendmentsPart B of title IV is further amended—
					(1)in section
			 428(c)(1) (20 U.S.C. 1078(c)(1))—
						(A)by striking
			 subparagraph (D); and
						(B)by redesignating
			 subparagraphs (E) through (H) as subparagraphs (D) through (G), respectively;
			 and
						(2)in section
			 438(b)(5) (20 U.S.C. 1087–1(b)(5)), by striking the matter following
			 subparagraph (B).
					(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on October 1, 2007, except that section 428I of the Higher Education Act
			 of 1965 (as in effect on the day before the date of enactment of this Act)
			 shall apply to eligible lenders that received a designation under subsection
			 (a) of such section prior to October 1, 2007, for the remainder of the year for
			 which the designation was made.
				304.Definitions
				(a)AmendmentsSection 435 (20 U.S.C. 1085) is
			 amended—
					(1)in subsection
			 (o)(1)—
						(A)in subparagraph (A)(ii), by striking
			 100 percent of the poverty line for a family of 2 and inserting
			 150 percent of the poverty line applicable to the borrower's family
			 size; and
						(B)in subparagraph
			 (B)(ii), by striking to a family of two and inserting to
			 the borrower's family size; and
						(2)by adding at the
			 end the following:
						
							(p)Eligible
				not-for-profit holder
								(1)Definition of
				eligible not-for-profit holderThe term eligible
				not-for-profit holder means an eligible lender under subsection (d)
				(except for an eligible lender described in subsection (d)(1)(E)) that requests
				a special allowance payment under section 438(b)(2)(I)(vi)(II) and that
				is—
									(A)a State of the
				United States, or a political subdivision thereof, or an authority, agency, or
				other instrumentality thereof (including such entities that are eligible to
				issue bonds described in section 1.103–1 of title 26, Code of Federal
				Regulations, or section 144(b) of the Internal Revenue Code of 1986);
									(B)an entity
				described in section 150(d)(2) of such Code that has not made the election
				described in section 150(d)(3) of such Code;
									(C)an entity
				described in section 501(c)(3) of such Code; or
									(D)a trustee acting
				as an eligible lender on behalf of an entity described in subparagraph (A),
				(B), or (C),
									except
				that no entity described in subparagraph (A), (B), or (C) shall be owned or
				controlled in whole or in part by a for-profit entity.(2)ProhibitionIn
				the case of a loan for which the special allowance payment is calculated under
				section 438(b)(2)(I)(vi)(II) and that is sold by the eligible not-for-profit
				holder holding the loan to a for-profit entity or to an entity that is not an
				eligible not-for-profit holder, the special allowance payment for such loan
				shall, beginning on the date of the sale, no longer be calculated under section
				438(b)(2)(I)(vi)(II) and shall be calculated under section 438(b)(2)(I)(vi)(I)
				instead.
								(3)RegulationsNot
				later than 1 year after the date of enactment of the
				Higher Education Access Act of
				2007, the Secretary shall promulgate regulations in accordance
				with the provisions of this
				subsection.
								.
					(b)ApplicabilityThe
			 amendment made by subsection (a)(1) shall only apply with respect to any
			 borrower of a loan under title IV of the Higher Education Act of 1965 who
			 obtained the borrower's first loan under such title prior to October 1,
			 2012.
				305.Special
			 allowances
				(a)Reduction of
			 lender special allowance paymentsSection 438(b)(2)(I) (20 U.S.C.
			 1087–1(b)(2)(I)) is amended—
					(1)in clause (i), by
			 striking (iii), and (iv) and inserting (iii), (iv), and
			 (vi); and
					(2)by adding at the end the following:
						
							(vi)Reduction for
				loans disbursed on or after October 1, 2007With respect to a
				loan on which the applicable interest rate is determined under section 427A(l)
				and for which the first disbursement of principal is made on or after October
				1, 2007, the special allowance payment computed pursuant to this subparagraph
				shall be computed—
								(I)for loans held by
				an eligible lender not described in subclause (II)—
									(aa)by substituting
				1.24 percent for 1.74 percent in clause
				(ii);
									(bb)by substituting
				1.84 percent for 2.34 percent each place the term
				appears in this subparagraph;
									(cc)by substituting
				1.84 percent for 2.64 percent in clause (iii);
				and
									(dd)by substituting
				2.14 percent for 2.64 percent in clause (iv);
				and
									(II)for loans held
				by an eligible not-for-profit holder—
									(aa)by substituting
				1.99 percent for 2.34 percent each place the term
				appears in this subparagraph;
									(bb)by substituting
				1.39 percent for 1.74 percent in clause
				(ii);
									(cc)by substituting
				1.99 percent for 2.64 percent in clause (iii);
				and
									(dd)by substituting
				2.29 percent for 2.64 percent in clause
				(iv).
									.
					(b)Increased loan
			 fees from lendersParagraph
			 (2) of section 438(d) (20 U.S.C. 1087–1(d)(2)) is amended to read as
			 follows:
					
						(2)Amount of loan
				feesThe amount of the loan fee which shall be deducted under
				paragraph (1), but which may not be collected from the borrower, shall be equal
				to 1.0 percent of the principal amount of the loan with respect to any loan
				under this part for which the first disbursement was made on or after October
				1,
				2007.
						.
				IVWilliam D. Ford
			 Federal direct loan program
			401.Loan forgiveness for public service
			 employeesSection 455 (as
			 amended by sections 201(c), 202(b), and 203(c)) (20 U.S.C. 1087e) is further
			 amended by adding at the end the following:
				
					(m)Repayment plan for public service
				employees
						(1)In generalThe Secretary shall cancel the balance of
				interest and principal due, in accordance with paragraph (2), on any eligible
				Federal Direct Loan not in default for an eligible borrower who—
							(A)has made 120 monthly payments on the
				Federal Direct Loan after October 1, 2007, pursuant to any combination
				of—
								(i)payments under an income-based repayment
				plan under section 455(d)(1)(D);
								(ii)payments under a
				standard repayment plan under section 455(d)(1)(A); or
								(iii)monthly
				payments under a repayment plan under section 455(d)(1) of not less than the
				monthly amount calculated under section 455(d)(1)(A); and
								(B)(i)is employed in a public service job at the
				time of such forgiveness; and
								(ii)has been employed in a public service job
				during the period in which the borrower makes each of the 120 payments
				described in subparagraph (A).
								(2)Loan
				cancellation amountAfter the conclusion of the employment period
				described in paragraph (1), the Secretary shall cancel the obligation to repay,
				for each year during such period described in paragraph (1)(B)(ii) for which
				the eligible borrower submits documentation to the Secretary that the
				borrower's annual adjusted gross income or annual earnings were less than or
				equal to $65,000, 1/10 of the amount of the balance of
				principal and interest due as of the time of such cancellation, on the eligible
				Federal Direct Loans made to the borrower under this part.
						(3)DefinitionsIn this
				subsection:
							(A)Eligible borrowerThe term
				eligible borrower means a borrower who submits documentation to
				the Secretary that the borrower's annual adjusted gross income or annual
				earnings is less than or equal to $65,000.
							(B)Eligible
				Federal Direct LoanThe term eligible Federal Direct
				Loan means a Federal Direct Stafford Loan, Federal Direct PLUS Loan,
				Federal Direct Unsubsidized Loan, or a Federal Direct Consolidation Loan if
				such consolidation loan was obtained by the borrower under section 428C(b)(5)
				or in accordance with section 428C(a)(3)(B)(i)(V).
							(C)Public service jobIn this paragraph, the term public
				service job means—
								(i)a full-time job in public emergency
				management, government, public safety, public law enforcement, public health,
				public education, public early childhood education, public child care, social
				work in a public child or family service agency, public services for
				individuals with disabilities, public services for the elderly, public interest
				legal services (including prosecution or public defense), public library
				sciences, public school library sciences, or other public school-based
				services; or
								(ii)teaching as a full-time faculty member at a
				Tribal College or University as defined in section
				316(b).
								.
			402.Unit cost
			 calculation for guaranty agency account maintenance feesSection 458(b) (20 U.S.C. 1087h(b)) is
			 amended—
				(1)by striking
			 Account and inserting the following:
					
						(1)For fiscal
				years 2006 and 2007For each of the fiscal years 2006 and 2007,
				account
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)For fiscal year
				2008 and succeeding fiscal years
							(A)In
				generalFor fiscal year 2008 and each succeeding fiscal year, the
				Secretary shall calculate the account maintenance fees payable to guaranty
				agencies under subsection (a)(3), on a per-loan cost basis in accordance with
				subparagraph (B).
							(B)Amount
				determinationTo determine the amount that shall be paid under
				subsection (a)(3) per outstanding loan guaranteed by a guaranty agency for
				fiscal year 2008 and succeeding fiscal years, the Secretary shall—
								(i)establish the
				per-loan cost basis amount by dividing the total amount of account maintenance
				fees paid under subsection (a)(3) for fiscal year 2006 by the number of loans
				under part B that were outstanding for that fiscal year; and
								(ii)for subsequent
				fiscal years, adjust the amount determined under clause (i) as the Secretary
				determines necessary to account for
				inflation.
								.
				VFederal Perkins
			 Loans
			501.Distribution
			 of late collectionsSection
			 466(b) (20 U.S.C. 1087ff(b)) is amended by striking March 31,
			 2012 and inserting September 30, 2012.
			VINeed
			 analysis
			601.Support for working students
				(a)Dependent StudentsSubparagraph (D) of section 475(g)(2) (20
			 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:
					
						(D)an income
				protection allowance of the following amount (or a successor amount prescribed
				by the Secretary under section 478):
							(i)for academic year 2009–2010, $3,750;
							(ii)for academic year 2010–2011, $4,500;
							(iii)for academic year 2011–2012, $5,250;
				and
							(iv)for academic year 2012–2013,
				$6,000;
							.
				(b)Independent Students Without Dependents
			 Other Than a SpouseClause
			 (iv) of section 476(b)(1)(A) (20 U.S.C. 1087pp(b)(1)(A)(iv)) is amended to read
			 as follows:
					
						(iv)an income protection allowance of the
				following amount (or a successor amount prescribed by the Secretary under
				section 478):
							(I)for single or separated students, or
				married students where both are enrolled pursuant to subsection (a)(2)—
								(aa)for academic year 2009–2010, $7,000;
								(bb)for academic year 2010–2011, $7,780;
								(cc)for academic year 2011–2012, $8,550;
				and
								(dd)for academic year 2012–2013, $9,330;
				and
								(II)for married students where 1 is enrolled
				pursuant to subsection (a)(2)—
								(aa)for academic year 2009–2010,
				$11,220;
								(bb)for academic year 2010–2011,
				$12,460;
								(cc)for academic year 2011–2012, $13,710;
				and
								(dd)for academic year 2012–2013,
				$14,960;
								.
				(c)Independent Students With Dependents Other
			 Than a SpouseParagraph (4)
			 of section 477(b) (20 U.S.C. 1087qq(b)(4)) is amended to read as
			 follows:
					
						(4)Income protection allowanceThe income protection allowance is
				determined by the tables described in subparagraphs (A) through (D) (or a
				successor table prescribed by the Secretary under section 478).
							(A)Academic year
				2009–2010For academic year 2009–2010, the income protection
				allowance is determined by the following table:
								
									Income Protection Allowance
									
										
											Family SizeNumber in College
											
											12345
											
										
											NOTE: For each
					 additional family member, add $4,240.For each additional college
					 student, subtract $3,020.
											
										
											2$17,720$14,690
											
											322,06019,050$16,020
											
											427,25024,22021,210$18,170
											
											532,15029,12026,10023,070$20,060
											
											637,60034,57031,57028,52025,520
											
										
									
								
							(B)Academic year
				2010–2011For academic year 2010–2011, the income protection
				allowance is determined by the following table:
								
									Income Protection Allowance
									
										
											Family SizeNumber in College
											
											12345
											
										
											NOTE: For each
					 additional family member, add $4,710.For each additional college
					 student, subtract $3,350.
											
										
											2$19,690$16,330
											
											324,51021,160$17,800
											
											430,28026,91023,560$20,190
											
											535,73032,35029,00025,640$22,290
											
											641,78038,41035,08031,69028,350
											
										
									
								
							(C)Academic year
				2011–2012For academic year 2011–2012, the income protection
				allowance is determined by the following table:
								
									Income Protection Allowance
									
										
											Family SizeNumber in College
											
											12345
											
										
											NOTE: For each
					 additional family member, add $5,180.For each additional college
					 student, subtract $3,690.
											
										
											2$21,660$17,960
											
											326,96023,280$19,580
											
											433,30029,60025,920$22,210
											
											539,30035,59031,90028,200$24,520
											
											645,95042,25038,58034,86031,190
											
										
									
								
							(D)Academic year
				2012–2013For academic year 2012–2013, the income protection
				allowance is determined by the following table:
								
									Income Protection Allowance
									
										
											Family SizeNumber in College
											
											12345
											
										
											NOTE: For each
					 additional family member, add $5,660.For each additional college
					 student, subtract $4,020.
											
										
											2$23,630$19,590
											
											329,42025,400$21,360
											
											436,33032,30028,280$24,230
											
											542,87038,82034,80030,770$26,750
											
											650,13046,10042,09038,03034,020
											
										
									
							.
				(d)Updated tables
			 and amountsSection 478(b) (20 U.S.C. 1087rr(b)) is
			 amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)Revised
				tables
								(A)In
				generalFor each academic year after academic year 2008–2009, the
				Secretary shall publish in the Federal Register a revised table of income
				protection allowances for the purpose of such sections, subject to
				subparagraphs (B) and (C).
								(B)Table for
				independent students
									(i)Academic years
				2009–2010 through 2012–2013For each of the academic years
				2009–2010 through 2012–2013, the Secretary shall not develop a revised table of
				income protection allowances under section 477(b)(4) and the table specified
				for such academic year under subparagraphs (A) through (D) of such section
				shall apply.
									(ii)Other academic
				yearsFor each academic year after academic year 2012–2013, the
				Secretary shall develop the revised table of income protection allowances by
				increasing each of the dollar amounts contained in the table of income
				protection allowances under section 477(b)(4)(D) by a percentage equal to the
				estimated percentage increase in the Consumer Price Index (as determined by the
				Secretary) between December 2011 and the December next preceding the beginning
				of such academic year, and rounding the result to the nearest $10.
									(C)Table for
				parentsFor each academic
				year after academic year 2008–2009, the Secretary shall develop the revised
				table of income protection allowances under section 475(c)(4) by increasing
				each of the dollar amounts contained in the table by a percentage equal to the
				estimated percentage increase in the Consumer Price Index (as determined by the
				Secretary) between December 1992 and the December next preceding the beginning
				of such academic year, and rounding the result to the nearest
				$10.
								;
				and
					(2)in paragraph (2),
			 by striking shall be developed and all that follows through the
			 period at the end and inserting shall be developed for each academic
			 year after academic year 2012–2013, by increasing each of the dollar amounts
			 contained in such section for academic year 2012–2013 by a percentage equal to
			 the estimated percentage increase in the Consumer Price Index (as determined by
			 the Secretary) between December 2011 and the December next preceding the
			 beginning of such academic year, and rounding the result to the nearest
			 $10..
					(e)Effective
			 dateThe amendments made by this section shall take effect on
			 July 1, 2009.
				602.Automatic zero
			 improvements
				(a)In
			 generalSection 479(c) (20
			 U.S.C. 1087ss(c)) is amended—
					(1)in paragraph
			 (1)(B), by striking 20,000 and inserting $30,000;
			 and
					(2)in paragraph
			 (2)(B), by striking $20,000 and inserting
			 $30,000.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 July 1, 2009.
				603.Discretion of
			 student financial aid administratorsThe third sentence of section 479A(a) (20
			 U.S.C. 1087tt(a)) is amended—
				(1)by inserting
			 or an independent student after family member;
			 and
				(2)by inserting
			 a change in housing status that results in homelessness (as defined in
			 section 103 of the McKinney-Vento Homeless Assistance Act), after
			 under section 487,.
				604.Definitions
				(a)In
			 generalSection 480 (20
			 U.S.C. 1087vv) is amended—
					(1)in subsection
			 (a)(2)—
						(A)by striking
			 and no portion and inserting no portion;
			 and
						(B)by inserting
			 and no distribution from any qualified education benefit described in
			 subsection (f)(3) that is not subject to Federal income tax, after
			 1986,;
						(2)in subsection (d)—
						(A)by redesignating
			 paragraphs (1), (2), (3) through (6), and (7) as subparagraphs (A), (B), (D)
			 through (G), and (I), respectively, and indenting appropriately;
						(B)by striking
			 Independent
			 student.—The term and
			 inserting
							
								Independent student.—(1)DefinitionThe
				term
								;
						(C)by striking
			 subparagraph (B) (as redesignated by subparagraph (A)) and inserting the
			 following:
							
								(B)is an orphan, in
				foster care, or a ward of the court, or was in foster care or a ward of the
				court until the individual reached the age of 18;
								(C)is an emancipated
				minor or is in legal guardianship as determined by a court of competent
				jurisdiction in the individual’s State of legal
				residence;
								;
						(D)in subparagraph
			 (G) (as redesignated by subparagraph (A)), by striking or after
			 the semicolon;
						(E)by inserting
			 after subparagraph (G) (as redesignated by subparagraph (A)) the
			 following:
							
								(H)has been verified
				as an unaccompanied youth who is a homeless child or youth (as such terms are
				defined in section 725 of the McKinney-Vento Homeless Assistance Act) during
				the school year in which the application is submitted, by—
									(i)a
				local educational agency homeless liaison, designated pursuant to section
				722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act;
									(ii)the director of
				a program funded under the Runaway and Homeless Youth Act or a designee of the
				director; or
									(iii)the director of
				a program funded under subtitle B of title IV of the McKinney-Vento Homeless
				Assistance Act (relating to emergency shelter grants) or a designee of the
				director; or
									;
				and
						(F)by adding at the
			 end the following:
							
								(2)Simplifying the
				dependency override processA financial aid administrator may
				make a determination of independence under paragraph (1)(I) based upon a
				documented determination of independence that was previously made by another
				financial aid administrator under such paragraph in the same award
				year.
								;
						(3)in subsection (e)—
						(A)in paragraph (3), by striking
			 and after the semicolon;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(5)special combat
				pay.
								; 
						(4)in subsection (f), by striking paragraph
			 (3) and inserting the following:
						
							(3)A qualified
				education benefit shall be considered an asset of—
								(A)the student if
				the student is an independent student; or
								(B)the parent if the
				student is a dependent student, regardless of whether the owner of the account
				is the student or the parent.
								;
				
					(5)in subsection
			 (j)—
						(A)in paragraph (2),
			 by inserting , or a distribution that is not includable in gross income
			 under section 529 of such Code, under another prepaid tuition plan offered by a
			 State, or under a Coverdell education savings account under section 530 of such
			 Code, after 1986; and
						(B)by adding at the
			 end the following:
							
								(4)Notwithstanding paragraph (1),
				special combat pay shall not be treated as estimated financial assistance for
				purposes of section 471(3).
								;
				and
						(6)by adding at the
			 end the following:
						
							(n)Special combat
				payThe term special combat pay means pay received
				by a member of the Armed Forces because of exposure to a hazardous
				situation.
							.
					605.Authorization
			 and appropriationsThere are
			 authorized to be appropriated, and there are appropriated, out of any money in
			 the Treasury not otherwise appropriated, $10,000,000 for fiscal year 2008 for
			 the Department of Education to pay the estimated increase in costs in the
			 Federal Pell Grant program under section 401 of the Higher Education Act of
			 1965 (20 U.S.C. 1070a) resulting from the amendments made by sections 603 and
			 604 for award year 2007–2008.
			VIIGeneral
			 provisions relating to student assistance
			701.Student
			 eligibility
				(a)AmendmentsSection 484(r) (20 U.S.C. 1091(r)) is
			 amended—
					(1)in the table in
			 paragraph (1), by inserting while such student is enrolled in an
			 institution of higher education and receiving financial assistance under this
			 title after of a controlled substance each place the
			 term appears;
					(2)by redesignating
			 paragraph (3) as paragraph (4); and
					(3)by inserting
			 after paragraph (2) the following:
						
							(4)Interaction
				with FAFSAThe Secretary shall not require a student to provide
				information regarding the student's possession or sale of a controlled
				substance on the Free Application for Federal Student Aid (FAFSA) or any other
				common financial reporting form described in section
				483(a).
							.
					(b)Authorization
			 and appropriationsThere are authorized to be appropriated, and
			 there are appropriated, out of any money in the Treasury not otherwise
			 appropriated, $5,000,000 for fiscal year 2008 for the Department of Education
			 to pay the estimated increase in costs in the Federal Pell Grant program under
			 section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) resulting
			 from the amendments made by subsection (a) for award year 2007–2008.
				VIIIMiscellaneous
			801.Competitive
			 loan auction pilot programTitle IV (20 U.S.C. 1070 et seq.) is further
			 amended by adding at the end the following:
				
					ICompetitive loan
				auction pilot program; State grant program
						499.Competitive
				loan auction pilot program
							(a)DefinitionsIn
				this section:
								(1)Eligible
				Federal PLUS LoanThe term eligible Federal PLUS
				Loan means a loan described in section 428B made to a parent of a
				dependent student.
								(2)Eligible
				lenderThe term eligible lender has the meaning
				given the term in section 435.
								(b)Pilot
				programThe Secretary shall
				carry out a pilot program under which the Secretary establishes a mechanism for
				an auction of eligible Federal PLUS Loans in accordance with this subsection.
				The pilot program shall meet the following requirements:
								(1)Planning and
				implementationDuring the
				period beginning on the date of enactment of this section and ending on June
				30, 2009, the Secretary shall plan and implement the pilot program under this
				subsection.
								(2)Origination and
				disbursement; applicability of section 428BBeginning on July 1,
				2009, the Secretary shall arrange for the origination and disbursement of all
				eligible Federal PLUS Loans in accordance with the provisions of this
				subsection and the provisions of section 428B that are not inconsistent with
				this subsection.
								(3)Loan
				origination mechanismThe Secretary shall establish a loan
				origination auction mechanism that meets the following requirements:
									(A)AuctionThe
				Secretary administers an auction under this paragraph for each State under
				which eligible lenders compete to originate eligible Federal PLUS Loans under
				this paragraph at all institutions of higher education within the State.
									(B)Prequalification
				processThe Secretary establishes a prequalification process for
				eligible lenders desiring to participate in an auction under this paragraph
				that contains, at a minimum—
										(i)a set of borrower
				benefits and servicing requirements each eligible lender shall meet in order to
				participate in such an auction; and
										(ii)an assessment of
				each such eligible lender's capacity, including capital capacity, to
				participate effectively.
										(C)Timing and
				originationEach State auction takes place every 2 years, and the
				eligible lenders with the winning bids for the State are the only eligible
				lenders permitted to originate eligible Federal PLUS Loans made under this
				paragraph for the cohort of students at the institutions of higher education
				within the State until the students graduate from or leave the institutions of
				higher education.
									(D)BidsEach
				eligible lender's bid consists of the amount of the special allowance payment
				(including the recapture of excess interest) the eligible lender proposes to
				accept from the Secretary with respect to the eligible Federal PLUS Loans made
				under this paragraph in lieu of the amount determined under section
				438(b)(2)(I).
									(E)Maximum
				bidThe maximum bid allowable under this paragraph shall not
				exceed the amount of the special allowance payable on eligible Federal PLUS
				Loans made under this paragraph computed under section 438(b)(2)(I) (other than
				clauses (ii), (iii), (iv), and (vi) of such section), except that for purposes
				of the computation under this subparagraph, section 438(b)(2)(I)(i)(III) shall
				be applied by substituting 1.74 percent for 2.34
				percent.
									(F)Winning
				bidsThe winning bids for each State auction shall be the 2 bids
				containing the lowest and the second lowest proposed special allowance
				payments, subject to subparagraph (E).
									(G)Agreement with
				SecretaryEach eligible lender having a winning bid under
				subparagraph (F) enters into an agreement with the Secretary under which the
				eligible lender—
										(i)agrees to
				originate eligible Federal PLUS Loans under this paragraph to each borrower
				who—
											(I)seeks an eligible
				Federal PLUS Loan under this paragraph to enable a dependent student to attend
				an institution of higher education within the State;
											(II)is eligible for
				an eligible Federal PLUS Loan; and
											(III)elects to
				borrow from the eligible lender; and
											(ii)agrees to accept
				a special allowance payment (including the recapture of excess interest) from
				the Secretary with respect to the eligible Federal PLUS Loans originated under
				clause (i) in the amount proposed in the second lowest winning bid described in
				subparagraph (F) for the applicable State auction.
										(H)Sealed bids;
				confidentialityAll bids are sealed and the Secretary keeps the
				bids confidential, including following the announcement of the winning
				bids.
									(I)Eligible lender
				of last resort
										(i)In
				generalIn the event that there is no winning bid under
				subparagraph (F), the students at the institutions of higher education within
				the State that was the subject of the auction shall be served by an eligible
				lender of last resort, as determined by the Secretary.
										(ii)Determination
				of eligible lender of last resortPrior to the start of any
				auction under this paragraph, eligible lenders that desire to serve as an
				eligible lender of last resort shall submit an application to the Secretary at
				such time and in such manner as the Secretary may determine. Such application
				shall include an assurance that the eligible lender will meet the
				prequalification requirements described in subparagraph (B).
										(iii)Geographic
				locationThe Secretary shall identify an eligible lender of last
				resort for each State.
										(iv)Notification
				timingThe Secretary shall not identify any eligible lender of
				last resort until after the announcement of all the winning bids for a State
				auction for any year.
										(J)Guarantee
				against lossesThe Secretary guarantees the eligible Federal PLUS
				Loans made under this paragraph against losses resulting from the default of a
				parent borrower in an amount equal to 99 percent of the unpaid principal and
				interest due on the loan.
									(K)Loan
				feesThe Secretary shall not collect a loan fee under section
				438(d) with respect to an eligible Federal Plus Loan originated under this
				paragraph.
									(L)Consolidation
										(i)In
				generalAn eligible lender who is permitted to originate eligible
				Federal PLUS Loans for a borrower under this paragraph shall have the option to
				consolidate such loans into 1 loan.
										(ii)NotificationIn
				the event a borrower with eligible Federal PLUS Loans made under this paragraph
				wishes to consolidate the loans, the borrower shall notify the eligible lender
				who originated the loans under this paragraph.
										(iii)Limitation on
				eligible lender option to consolidateThe option described in
				clause (i) shall not apply if—
											(I)the borrower
				includes in the notification in clause (ii) verification of consolidation terms
				and conditions offered by an eligible lender other than the eligible lender
				described in clause (i); and
											(II)not later than
				10 days after receiving such notification from the borrower, the eligible
				lender described in clause (i) does not agree to match such terms and
				conditions, or provide more favorable terms and conditions to such borrower
				than the offered terms and conditions described in subclause (I).
											(iv)Consolidation
				of additional loansIf a borrower has a Federal Direct PLUS Loan
				or a loan made on behalf of a dependent student under section 428B and seeks to
				consolidate such loan with an eligible Federal PLUS Loan made under this
				paragraph, then the eligible lender that originated the borrower's loan under
				this paragraph may include in the consolidation under this subparagraph a
				Federal Direct PLUS Loan or a loan made on behalf of a dependent student under
				section 428B, but only if—
											(I)in the case of a
				Federal Direct PLUS Loan, the eligible lender agrees, not later than 10 days
				after the borrower requests such consolidation from the lender, to match the
				consolidation terms and conditions that would otherwise be available to the
				borrower if the borrower consolidated such loans in the loan program under part
				D; or
											(II)in the case of a
				loan made on behalf of a dependent student under section 428B, the eligible
				lender agrees, not later than 10 days after the borrower requests such
				consolidation from the lender, to match the consolidation terms and conditions
				offered by an eligible lender other than the eligible lender that originated
				the borrower’s loans under this paragraph.
											(v)Special
				allowance on consolidation loans that include loans made under this
				paragraphThe applicable special allowance payment for loans
				consolidated under this paragraph shall be equal to the lesser of—
											(I)the weighted
				average of the special allowance payment on such loans, except that such
				weighted average shall exclude the special allowance payment for any Federal
				Direct PLUS Loan included in the consolidation; or
											(II)the result
				of—
												(aa)the average of
				the bond equivalent rates of the quotes of the 3-month commercial paper
				(financial) rates in effect for each of the days in such quarter as reported by
				the Federal Reserve in Publication H–15 (or its successor) for such 3-month
				period; plus
												(bb)1.59
				percent.
												(vi)Interest
				payment rebate feeAny loan under section 428C consolidated under
				this paragraph shall not be subject to the interest payment rebate fee under
				section 428C(f).
										(c)College access
				partnership grant program
								(1)PurposeIt
				is the purpose of this subsection to make payments to States to assist the
				States in carrying out the activities and services described in paragraph (7)
				in order to increase access to higher education for students in the
				State.
								(2)Authorization
				and appropriationsThere are authorized to be appropriated, and
				there are appropriated, $25,000,000 for each of the fiscal years 2008 and 2009
				to carry out this subsection.
								(3)Program
				authorized
									(A)Grants
				authorizedFrom amounts appropriated under paragraph (2), the
				Secretary shall award grants, from allotments under paragraph (4), to States
				having applications approved under paragraph (5), to enable the State to pay
				the Federal share of the costs of carrying out the activities and services
				described in paragraph (7).
									(B)Federal share;
				non-Federal share
										(i)Federal
				shareThe amount of the Federal share under this subsection for a
				fiscal year shall be equal to 2/3 of the costs of the
				activities and services described in paragraph (7).
										(ii)Non-Federal
				shareThe amount of the non-Federal share under this subsection
				shall be equal to 1/3 of the costs of the activities and
				services described in paragraph (7). The non-Federal share may be in cash or
				in-kind, and may be provided from a combination of State resources and
				contributions from private organizations in the State.
										(C)Reduction for
				failure to pay non-Federal shareIf a State fails to provide the
				full non-Federal share required under this paragraph, the Secretary shall
				reduce the amount of the grant payment under this subsection
				proportionately.
									(D)Temporary
				ineligibility for subsequent payments
										(i)In
				generalThe Secretary shall determine a State to be temporarily
				ineligible to receive a grant payment under this subsection for a fiscal year
				if—
											(I)the State fails
				to submit an annual report pursuant to paragraph (9) for the preceding fiscal
				year; or
											(II)the Secretary
				determines, based on information in such annual report, that the State is not
				effectively meeting the conditions described under paragraph (8) and the goals
				of the application under paragraph (5).
											(ii)ReinstatementIf
				the Secretary determines a State is ineligible under clause (i), the Secretary
				may enter into an agreement with the State setting forth the terms and
				conditions under which the State may regain eligibility to receive payments
				under this subsection.
										(4)Determination
				of allotment
									(A)Amount of
				allotmentSubject to subparagraph (B), in making grant payments
				to States under this subsection, the allotment to each State for a fiscal year
				shall be equal to the sum of—
										(i)the amount that
				bears the same relation to 50 percent of the amount appropriated under
				paragraph (2) for such fiscal year as the number of residents in the State aged
				5 through 17 who are living below the poverty line applicable to the resident's
				family size (as determined under section 673(2) of the Community Service Block
				Grant Act) bears to the total number of such residents in all States;
				and
										(ii)the amount that
				bears the same relation to 50 percent of the amount appropriated under
				paragraph (2) for such fiscal year as the number of residents in the State aged
				15 through 44 who are living below the poverty line applicable to the
				individual's family size (as determined under section 673(2) of the Community
				Service Block Grant Act) bears to the total number of such residents in all
				States.
										(B)Minimum
				amountNo State shall receive an allotment under this subsection
				for a fiscal year in an amount that is less than 1/2 of 1
				percent of the total amount appropriated under paragraph (2) for such fiscal
				year.
									(5)Submission and
				contents of application
									(A)In
				generalFor each fiscal year for which a State desires a grant
				payment under paragraph (3), the State agency with jurisdiction over higher
				education, or another agency designated by the Governor of the State to
				administer the program under this subsection, shall submit an application to
				the Secretary at such time, in such manner, and containing the information
				described in subparagraph (B).
									(B)ApplicationAn
				application submitted under subparagraph (A) shall include the
				following:
										(i)A
				description of the State’s capacity to administer the grant under this
				subsection and report annually to the Secretary on the activities and services
				described in paragraph (7).
										(ii)A description of
				the State’s plan for using the grant funds to meet the requirements of
				paragraphs (7) and (8), including plans for how the State will make special
				efforts to provide such benefits to students in the State that are
				underrepresented in postsecondary education.
										(iii)A description
				of how the State will provide or coordinate the non-Federal share from State
				and private funds, if applicable.
										(iv)A description of
				the existing structure that the State has in place to administer the activities
				and services under paragraph (7) or the plan to develop such administrative
				capacity.
										(6)Payment to
				eligible nonprofit organizationsA State receiving a payment
				under this subsection may elect to make a payment to 1 or more eligible
				nonprofit organizations, including an eligible not-for-profit holder (as
				defined in section 438(p)), or a partnership of such organizations, in the
				State in order to carry out activities or services described in paragraph (7),
				if the eligible nonprofit organization or partnership—
									(A)was in existence
				on the day before the date of enactment of the
				Higher Education Access Act of
				2007; and
									(B)as of the day of
				such payment, is participating in activities and services related to increasing
				access to higher education, such as those activities and services described in
				paragraph (7).
									(7)Allowable
				uses
									(A)In
				generalSubject to subparagraph (C), a State may use a grant
				payment under this subsection only for the following activities and services,
				pursuant to the conditions under paragraph (8):
										(i)Information for
				students and families regarding—
											(I)the benefits of a
				postsecondary education;
											(II)postsecondary
				education opportunities;
											(III)planning for
				postsecondary education; and
											(IV)career
				preparation.
											(ii)Information on
				financing options for postsecondary education and activities that promote
				financial literacy and debt management among students and families.
										(iii)Outreach
				activities for students who may be at risk of not enrolling in or completing
				postsecondary education.
										(iv)Assistance in
				completion of the Free Application for Federal Student Aid or other common
				financial reporting form under section 483(a).
										(v)Need-based grant
				aid for students.
										(vi)Professional
				development for guidance counselors at middle schools and secondary schools,
				and financial aid administrators and college admissions counselors at
				institutions of higher education, to improve such individuals’ capacity to
				assist students and parents with—
											(I)understanding—
												(aa)entrance
				requirements for admission to institutions of higher education; and
												(bb)State
				eligibility requirements for Academic Competitiveness Grants or National SMART
				Grants under section 401A, and other financial assistance that is dependent
				upon a student's coursework;
												(II)applying to
				institutions of higher education;
											(III)applying for
				Federal student financial assistance and other State, local, and private
				student financial assistance and scholarships;
											(IV)activities that
				increase students’ ability to successfully complete the coursework required for
				a postsecondary degree, including activities such as tutoring or mentoring;
				and
											(V)activities to
				improve secondary school students' preparedness for postsecondary entrance
				examinations.
											(vii)Student loan
				cancellation or repayment (as applicable), or interest rate reductions, for
				borrowers who are employed in a high-need geographical area or a high-need
				profession in the State, as determined by the State.
										(B)Prohibited
				usesFunds made available under this subsection shall not be used
				to promote any lender's loans.
									(C)Use of funds
				for administrative purposesA State may use not more than 2
				percent of the total amount of the Federal share and non-Federal share provided
				under this subsection for administrative purposes relating to the grant under
				this subsection.
									(8)Special
				conditions
									(A)Availability to
				students and familiesA State receiving a grant payment under
				this subsection shall—
										(i)make the
				activities and services described in clauses (i) through (vi) of paragraph
				(7)(A) that are funded under the payment available to all qualifying students
				and families in the State;
										(ii)allow students
				and families to participate in the activities and services without regard
				to—
											(I)the postsecondary
				institution in which the student enrolls;
											(II)the type of
				student loan the student receives;
											(III)the servicer of
				such loan; or
											(IV)the student's
				academic performance;
											(iii)not charge any
				student or parent a fee or additional charge to participate in the activities
				or services; and
										(iv)in the case of
				an activity providing grant aid, not require a student to meet any condition
				other than eligibility for Federal financial assistance under this title,
				except as provided for in the loan cancellation or repayment or interest rate
				reductions described in paragraph (7)(A)(vii).
										(B)PriorityA
				State receiving a grant payment under this subsection shall, in carrying out
				any activity or service described in paragraph (7)(A) with the grant funds,
				prioritize students and families who are living below the poverty line
				applicable to the individual's family size (as determined under section 673(2)
				of the Community Service Block Grant Act).
									(C)Disclosures
										(i)Organizational
				disclosuresIn the case of a State that has chosen to make a
				payment to an eligible not-for-profit holder in the State in accordance with
				paragraph (6), the holder shall clearly and prominently indicate the name of
				the holder and the nature of its work in connection with any of the activities
				carried out, or any information or services provided, with such funds.
										(ii)Informational
				disclosuresAny information about financing options for higher
				education provided through an activity or service funded under this subsection
				shall—
											(I)include
				information to students and the students' parents of the availability of
				Federal, State, local, institutional, and other grants and loans for
				postsecondary education; and
											(II)present
				information on financial assistance for postsecondary education that is not
				provided under this title in a manner that is clearly distinct from information
				on student financial assistance under this title.
											(D)CoordinationA
				State receiving a grant payment under this subsection shall attempt to
				coordinate the activities carried out with the payment with any existing
				activities that are similar to such activities, and with any other entities
				that support the existing activities in the State.
									(9)ReportA
				State receiving a payment under this subsection shall prepare and submit an
				annual report to the Secretary on the program under this subsection and on the
				implementation of the activities and services described in paragraph (7). The
				report shall include—
									(A)each activity or
				service that was provided to students and families over the course of the
				year;
									(B)the cost of
				providing each activity or service;
									(C)the number, and
				percentage, if feasible and applicable, of students who received each activity
				or service; and
									(D)the total
				contributions from private organizations included in the State's non-Federal
				share for the fiscal year.
									(10)SunsetThe
				authority provided to carry out this subsection shall expire on September 30,
				2009.
								(d)Financial
				literacy program established
								(1)Definition of
				eligible entityIn this subsection, the term eligible
				entity means a nonprofit or for-profit organization, or a consortium of
				such organizations, with a demonstrated record of effectiveness in providing
				financial literacy services to students at the secondary and postsecondary
				level.
								(2)Program
				establishedFrom amounts appropriated under paragraph (6), the
				Secretary shall award grants to eligible entities to enable the eligible
				entities to increase the financial literacy of students who are enrolled or
				will enroll in an institution of higher education, including providing
				instruction to students on topics such as the understanding of loan terms and
				conditions, the calculation of interest rates, refinancing of debt, debt
				management, and future savings for education, health care and long-term care,
				and retirement.
								(3)Grant period;
				renewabilityEach grant under this subsection shall be awarded
				for one 5-year period, and may not be renewed.
								(4)Matching
				requirementsEach eligible entity that receives a grant under
				this subsection shall provide, from non-Federal sources, an amount (which may
				be provided in cash or in kind) to carry out the activities supported by the
				grant equal to 100 percent of the amount received under the grant.
								(5)ApplicationsAn
				eligible entity desiring a grant under this subsection shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may reasonably require. Such application shall
				include the following:
									(A)A detailed
				description of the eligible entity’s plans for providing financial literacy
				activities and the students and schools the grant will target.
									(B)The eligible
				entity’s plan for using the matching grant funds, including how the funds will
				be used to provide financial literacy programs to students.
									(C)A plan to ensure
				the viability of the work of the eligible entity beyond the grant
				period.
									(D)A detailed
				description of the activities that carry out this subsection and that are
				conducted by the eligible entity at the time of the application, and how the
				matching grant funds will assist the eligible entity with expanding and
				enhancing such activities.
									(E)A description of
				the strategies that will be used to target activities under the grant to
				students in secondary school and enrolled in institutions of higher education
				who are historically underrepresented in institutions of higher education and
				who may benefit from the activities of the eligible entity.
									(6)Authorization
				and appropriationsThere are authorized to be appropriated, and
				there are appropriated, $10,000,000 for each of the fiscal years 2008 and 2009
				to carry out this subsection.
								(e)Secondary
				school graduation and college enrollment program
								(1)DefinitionsIn
				this subsection:
									(A)Eligible local
				educational agency
										(i)In
				generalThe term eligible local educational agency
				means a local educational agency with a secondary school graduation rate of 70
				percent or less—
											(I)in the aggregate;
				or
											(II)applicable to 2
				or more subgroups of secondary school students served by the local educational
				agency that are described in clause (ii).
											(ii)SubgroupsA
				subgroup referred to in clause (i)(II) is—
											(I)a subgroup of
				economically disadvantaged students; or
											(II)a subgroup of
				students from a major racial or ethnic group.
											(B)Eligible entityThe term eligible entity means
				a consortium of a nonprofit organization and an institution of higher education
				with a demonstrated record of effectiveness in raising secondary school
				graduation rates and postsecondary enrollment rates.
									(2)Program
				establishedFrom amounts appropriated under paragraph (7), the
				Secretary shall award grants to eligible entities to enable the eligible
				entities to carry out activities that—
									(A)create models of
				excellence for academically rigorous secondary schools, including early college
				secondary schools;
									(B)increase
				secondary school graduation rates;
									(C)raise the rate of
				students who enroll in an institution of higher education;
									(D)improve
				instruction and access to supports for struggling secondary school
				students;
									(E)create,
				implement, and utilize early warning systems to help identify students at risk
				of dropping out of secondary school; and
									(F)improve
				communication between parents, students, and schools concerning requirements
				for secondary school graduation, postsecondary education enrollment, and
				financial assistance available for attending postsecondary education.
									(3)Use of
				fundsAn eligible entity that receives a grant under this
				subsection shall use the funds—
									(A)to implement a
				college-preparatory curriculum for all students in a secondary school served by
				the eligible local educational agency that is, at a minimum, aligned with a
				rigorous secondary school program of study;
									(B)to implement
				accelerated academic catch-up programs, for students who enter secondary school
				not meeting the proficient levels of student academic achievement on the State
				academic assessments for mathematics, reading or language arts, or science
				under section 1111(b)(3) of the Elementary and Secondary Education Act of 1965,
				that enable such students to meet the proficient levels of achievement and
				remain on track to graduate from secondary school on time with a regular
				secondary school diploma;
									(C)to implement an
				early warning system to quickly identify students at risk of dropping out of
				secondary school, including systems that track student absenteeism; and
									(D)to implement a
				comprehensive postsecondary education guidance program that—
										(i)will ensure that
				all students are regularly notified throughout the students' time in secondary
				school of secondary school graduation requirements and postsecondary education
				entrance requirements; and
										(ii)provides
				guidance and assistance to students in applying to an institution of higher
				education and in applying for Federal financial assistance and other State,
				local, and private financial assistance and scholarships.
										(4)Grant period;
				renewabilityEach grant under this subsection shall be awarded
				for one 5-year period, and may not be renewed.
								(5)Matching
				requirementsEach eligible entity that receives a grant under
				this subsection shall provide, from non-Federal sources, an amount (which may
				be provided in cash or in-kind) to carry out the activities supported by the
				grant equal to 100 percent of the amount received under the grant.
								(6)ApplicationsAn
				eligible entity desiring a grant under this subsection shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may reasonably require.
								(7)Authorization
				and appropriationsThere are authorized to be appropriated, and
				there are appropriated, $25,000,000 for each of the fiscal years 2008 and 2009
				to carry out this
				subsection.
								.
			
	
		July 10, 2007
		Read twice and placed on the calendar
	
